El Juez Presidente Sb. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado don Francisco de la Torre á nombre de don José B, Dávila y Oalvayo, contra negativa del *579Registrador de la Propiedad de esta ciudad á inscribir una escritura de venta de cierta finca rústica.
Resultando: que por escritura pública otorgada en esta ciudad en dos de ma,yo último ante el notario' de Bayamón don Tomás Valide juli y Calatraveño, la socie-dad mercantil en comandita titulada “Iiernáiz Targa y Compañía”, representada por su socio gestor don Miguel Targa y Maymó, y como liquidadora de la extin-guida sociedad también en comandita que giraba en esta plaza bajo la razón de “Hernáiz y Compañía”, vendió á D. José B. Dávila y Calvayo, una finca rústica de trece y media cuerdas de extensión, radicada en el barrio de Bairoa del término municipal de Aguas-Buenas de la extinguida sociedad Hernáiz y Compañía á cuyo favor aparece inscrita en el Registro de la Propiedad de Oa-guas; y que fué presentada diclia escritura para su ins-cripción á favor del comprador, le fué denegada por el Registrador por los motivos que expresa la nota puesta al pie de la misma escritura y que copiada literalmente dice así:
No admitida la inscripción ídel -precedente documento por el de-fecto insubsanable de hallarse inscrita la finca que se enagena, á nombre de la sociedad Mercantil Iiernáiz y Ca., distinta persona de la sociedad Mercantil Iiernáiz, Targa y Ca., que es la vendedora; habiéndose tomado en su lugar anotación preventiva por ciento veinte días, al .folio 9 del tomo 11, de Aguas Buenas, tinca 487, anotación letra O. — Oaguas Mayo 10 de 1905.”(
Resultando: que contra esta nota lia interpuesto el abogado don Francisco de la Torre á nombre del compra-dor don José B. Dávila y Calvayo el presente recurso gubernativo para que se revoque elidía nota y se ordene al Registrador la inscripción de la escritura con las cos-tas.
Considerando: que si bien la finca rústica vendida, aparecí1 inscrita á favor de la sociedad “Hernáiz y Com-*580pañía”, habiendo sido otorgada la venta por la sociedad. Hernáiz, Targa y Compañía en sn concepto de liquida-dora de aquélla y estando autorizada expresamente para enajenar, ceder, permutar é hipotecar los bienes de todas clases de la sociedad disuelta, como se consigna en la escritura de venta bajo la fe del notario que la autoriza, y con vista á la escritura de disolución de la referida sociedad “Hernáiz y Compañía”, tiene perfecta capa-cidad la sociedad liquidadora, “Hernáiz, Targa y Com-pañía” para vender Ja finca rústica de que se trata, sin necesidad de, inscribirla previamente á su favor, toda A>ez que al constituirse en liquidadora de la anterior no se le trasmitió el dominio de los bienes de la sociedad disuelta, sino simplemente su liquidación lo que no im-plica otra cosa que la constitución de un mandato para liquidar.
Considerando: por tanto, que no existe el defecto in-subsanable que dice el Registrador de la Propiedad de (dignas que impide la inscripción de la escritura de que se trata.
Se revoca la nota denegatoria puesta por el Registra-dor de la Propiedad de Caguas al pie de la expresada escritura y devuélvasele con copia de la presente reso-lución para que proceda á inscribirla con arreglo á dere-cho.
Jueces concur rentes Eres: Hernández, Higueras y 1YI acLeary.
El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.